        Case 2:16-md-02724-CMR Document 1579 Filed 11/05/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS
 PRICING ANTITRUST LITIGATION                        MDL NO. 2724

                                                     16-MD-2724
 THIS DOCUMENT RELATES TO:
 ALL ACTIONS
                                                     HON. CYNTHIA M. RUFE


                       JOINT PROPOSED AGENDA FOR
                NOVEMBER 12, 2020 GENERAL STATUS CONFERENCE

        Pursuant to Pretrial Order No. 142 (MDL Doc. No. 1553), Liaison Counsel hereby submit

this proposed agenda of items to be brought before the Court via videoconference at the General

Status Conference scheduled for Thursday, November 12, 2020, at 1:30 pm:

   1.       Status of Depositions and Deposition Protocol

   2.       Expiration of the PTO 136 limited stay on November 30, 2020

   3.       Motion to dismiss briefing for bellwether complaints

The State of New York has provided the following conference information for counsel wishing

to participate by telephone:

        866 394-2346
        Code: 659 182 3682#

Dated: November 5, 2020                           Respectfully submitted:

 /s/ Roberta D. Liebenberg                          /s/ Dianne M. Nast
 Roberta D. Liebenberg                             Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                    NASTLAW LLC
 One South Broad Street, 23rd Floor                1101 Market Street, Suite 2801
 Philadelphia, PA 19107                            Philadelphia, PA 19107
 215-567-6565                                      215-923-9300
 rliebenberg@finekaplan.com                        dnast@nastlaw.com

 Liaison and Lead Counsel for the                  Liaison and Lead Counsel for the
 End-Payer Plaintiffs                              Direct Purchaser Plaintiffs
     Case 2:16-md-02724-CMR Document 1579 Filed 11/05/20 Page 2 of 3




/s/ W. Joseph Nielsen                          /s/ Jan P. Levine
W. Joseph Nielsen                              Jan P. Levine
Assistant Attorney General                     PEPPER HAMILTON LLP
55 Elm Street                                  3000 Two Logan Square
P.O. Box 120                                   Eighteenth & Arch Streets
Hartford, CT 06141-0120                        Philadelphia, PA 19103-2799
Tel: (860)808-5040                             Tel: (215) 981-4000
Fax: (860)808-5033                             Fax: (215) 981-4750
Joseph.Nielsen@ct.gov                          levinej@pepperlaw.com

Liaison Counsel for the States                 /s/ Sheron Korpus
                                               Sheron Korpus
                                               KASOWITZ BENSON TORRES LLP
/s/ William J. Blechman                        1633 Broadway
William J. Blechman                            New York, NY 10019
KENNY NACHWALTER, P.A.                         Tel: (212) 506-1700
1441 Brickell Avenue                           Fax: (212) 506-1800
Suite 1100                                     skorpus@kasowitz.com
Miami, FL 33131
Tel: (305) 373-1000
Fax: (305) 372-1861                            /s/ Devora W. Allon
wblechman@knpa.com                             Devora W. Allon
                                               KIRKLAND & ELLIS LLP
Liaison Counsel for Direct Action Plaintiffs   601 Lexington Avenue
and Counsel for the Kroger Direct Action       New York, NY 10022
Plaintiffs                                     Tel: (212) 446-5967
                                               Fax: (212) 446-6460
                                               devora.allon@kirkland.com


                                               /s/ Sarah F. Kirkpatrick
                                               Sarah F. Kirkpatrick
                                               WILLIAMS & CONNOLLY, LLC
                                               725 Twelfth Street, N.W.
                                               Washington, D.C. 20005
                                               Tel: (202) 434-5958
                                               skirkpatrick@wc.com

                                               /s/ Chul Pak
                                               Chul Pak
                                               WILSON SONSINI GOODRICH & ROSATI
                                               Professional Corporation
                                               1301 Avenue of the Americas, 40th Fl.
                                               New York, NY 10019

                                           2
Case 2:16-md-02724-CMR Document 1579 Filed 11/05/20 Page 3 of 3




                                   Tel: (212) 999-5800
                                   Fax: (212) 999-5899
                                   cpak@wsgr.com

                                   Defendants’ Liaison Counsel




                               3
